Citation Nr: 1227285	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for psychiatric disability claimed as depression.

2.  Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to June 1972.  He also had multiple periods of active duty in the Air Force Reserves between August 1986 and July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from October 2007 and March 2008 rating decisions in which the RO continued a 0 percent (noncompensable) disability rating for left ear hearing loss and denied service connection for an adjustment disorder, respectively.  In March 2008, the Veteran filed a notice of disagreement (NOD) for his hearing loss claim.  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.  The Veteran filed a notice of disagreement with the denial of service connection for adjustment disorder with depressed mood in February 2009, in June 2009 a statement of the case was issued.  The Veteran filed a substantive appeal in August 2009.  

The Board has expanded the claim involving psychiatric disability consistent with the record and the Veteran's assertions, as reflected on the title page.

For reasons expressed below, the claims on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when  further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO action on both claims on appeal is warranted.

Regarding the claim for service connection for psychiatric disability, the Board notes that service treatment records include an April 1988 report of medical history on which the Veteran reported depression.  The Veteran presently carries a diagnosis of adjustment reaction with depression.  Also, the record includes lay statements from family members and co-workers who note a change in the Veteran's behavior following service.  Collectively, this evidence suggests that there may be a relationship between the current psychiatric diagnosis and the Veteran's service.  However, as the record includes no opinion by a qualified professional that directly addressing this question, the Board finds that further examination of the Veteran to obtain such an opinion-based on full consideration of all pertinent lay and medical evidence, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for higher rating for hearing loss, the Board notes that the Veteran was last afforded a VA examination in connection with this claim in September 2008.  In his June 2012 Appellant's Brief, the Veteran, through his representative, asserted that his left ear hearing loss had increased in severity since his last examination.  Given the Veteran's contentions that his left ear hearing loss has increased in severity and the amount of time since the Veteran's last VA audiology examinations, the Veteran should be afforded a new VA examination, with appropriate testing, for the purpose of determining the current severity of this disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).
Accordingly, the RO should arrange for the Veteran to undergo VA mental disorders examination by a psychologist or psychiatrist, as well as VA audiology examination with appropriate testing, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may have adverse consequences on his claims.  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

The Veteran has been receiving treatment from the Kansas City VA Medical Center (VAMC).  The claims file contains VA medical records from the Kansas City VAMC dated through March 2007; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from Kansas City VAMC all outstanding. pertinent  records of evaluation and/or treatment of the Veteran since March 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for increased rating for left ear hearing loss should consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), consistent with  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)) is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Kansas City VAMC any outstanding, pertinent records of mental health and other evaluation and/or treatment of the Veteran since March 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matters on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and the lay assertions of record.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The psychologist or psychiatrist should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records-to include the history of depression the Veteran noted in the report of medical history completed at separation-as well as the Veteran's contentions, and lay statements submitted in support of the claim. 

The psychologist or psychiatrist should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  The RO should arrange also for the Veteran to undergo VA audiology examination at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies (to include audiometric and speech discrimination testing) should be accomplished.
The functional effects of the Veteran's left ear hearing loss should be fully described. 

All testing results and other findings should be set forth in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim for increased rating for hearing loss, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate,

Otherwise, the RO should adjudicate both claims on appeal in light of all pertinent evidence and legal authority (to include, with respect to the claim for increase, whether staged rating, pursuant to Hart (cited above) is appropriate). 

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108   (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


